Per Curiam:

At the recent city election in Salina, A. W. Purinton and Edward L. Wilder were candidates for councilman, a position then held by Wilder, and on the face of the returns made by the election board Purinton had a majority of the votes cast. Three days after the election, and before a canvass of the returns was made, Wilder instituted a proceeding to enjoin a canvass of the election returns, and also to prevent Purinton from interfering with his possession of the office of councilman, upon the alleged ground that, illegal votes were cast and counted for Purinton and that he (Wilder) was legally reelected to the office. An order of injunction was granted by the probate judge, which the district judge promptly and rightly set aside as soon as it was brought to his attention. The plaintiff seeks to contest an election and to have the right to a public office determined in an injunction proceeding. This can not be done. “Equity rigidly abstains from interfering in contests for the possession of public offices. It never assumes to determine *442who is the rightful claimant.” (Lawrence v. Leidigh, 58 Kan. 676, 677.)
The ruling of the. district court in dissolving the injunction is affirmed.